DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard MacMillian on 09/10/2021.

The application has been amended as follows: 
Claim 1 (Currently Amended). An electrical connector assembly comprising: a housing including a first locking member and having an interior space that is adapted to receive an electrically conductive structure; a locking arm formed integrally with a living hinge that is also formed integrally with the housing, the locking arm extending from the housing to an end including both a second locking member and a plurality of serrations 
(1) an unlocked position, wherein the second locking member on the locking arm does not engage the first locking member on the housing such that the plurality of serrations 
plurality of serrations 

Claim 11 (Currently Amended). A combined assembly of an electrically conductive structure and an electrical connector assembly comprising: a flat flexible conductor that is generally flat and elongated in shape and includes a plurality of generally flat and elongated [[an]] electrically conductive traces flat flexible conductor flat flexible conductor flat flexible conductor flat flexible conductor 
Claims 3 and 5 are canceled.

Allowable Subject Matter
Claims 1, 2, 7-13, 15 and 17-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to teach, disclose, provide or suggest a locking arm formed integrally with a living hinge that is also formed integrally with the housing, the locking arm extending from the housing to an end including both a second locking member and a plurality of serrations; a locked position, wherein the second locking member on the locking arm engages the first locking member on the housing such that the plurality of serrations on the locking arm is adapted to retain the electrically conductive structure within the interior space combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 11, the prior art of record fails to teach, disclose, provide or suggest a flat flexible conductor that is generally flat and elongated in shape and includes a plurality of generally flat and elongated electrically conductive traces; a locking arm extending from the housing to an end including both a second locking member and a retaining structure; a locked position, wherein the second locking member on the locking arm engages the first locking member on the housing such that the retaining structure on the locking arm and retains the flat flexible conductor within the interior space combined with the remaining limitations of the base claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARCUS E HARCUM/Examiner, Art Unit 2831